Dismissed and Memorandum Opinion filed May 27, 2004








Dismissed and Memorandum Opinion filed May 27, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00193-CR
____________
 
EDWARD EUGENE
WINSLOW, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 2
Fort Bend
County, Texas
Trial Court Cause No. 108,878
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the misdemeanor offense of
criminal trespass.  In accordance with
the terms of a plea bargain agreement with the State, on February 11, 2004, the
trial court sentenced appellant to confinement in the Fort Bend County Jail for
forty-five days.  Appellant filed a pro
se notice of appeal.  Because appellant
has no right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and any right of appeal was waived. 
See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 27, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App.
P. 47.2(b).